UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7128


BONNELL BOYD,

                Petitioner – Appellant,

          v.

JAMES BEALE, Warden Deerfield Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:16-cv-00030-JAG)


Submitted:   December 9, 2016              Decided:    January 4, 2017


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan P. Sheldon, SHELDON, FLOOD & HAYWOOD, P.L.C., Fairfax,
Virginia; Thomas M. Wolf, LECLAIR RYAN, Richmond, Virginia, for
Appellant.    Laura Haeberle Cahill, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bonnell Boyd seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the      merits,    a   prisoner     satisfies       this    standard     by

demonstrating            that    reasonable       jurists    would       find    that     the

district       court’s      assessment     of     the    constitutional         claims    is

debatable      or     wrong.       Slack     v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Boyd has not made the requisite showing.                     Accordingly, we deny a

certificate         of     appealability      and       dismiss    the      appeal.        We

dispense       with       oral    argument      because     the    facts        and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3